DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/2/20 have been fully considered but they are not persuasive. The Applicant argues that Medved and the current application are not directed toward the same invention and are used for separate purposes. The Applicant further argues that Medved fails to disclose detecting the closing of the mitral valve, having the speed of the rotation being less than the maximum amount and then keeping the speed of the rotation of said pump at a maximum for at least a portion of time when the aortic valve is open.  The examiner respectfully disagrees.  As detailed in the prior action and below, Medved clearly discloses the claimed limitations.  Medved discloses detecting the closure of the mitral valve of said heart (e.g. 50, “the start of systole is the closure of the mitral valve and the pump is less than the maximum speed at this time”), the speed of rotation Vrpm of said pump being strictly less than a maximum value Vrpm max of the speed of rotation of said pump (e.g. ¶23; See Figure 4 below), and further that the pump is substantially equal to the maximum speed during a point of time when the aortic valve is open (“Aortic valve is open during most of systole and the pump is at its max during systole”). This point of time being a generic point of time t2 following the close of the mitral valve (e.g. ¶23; see Fig. 4 below).  

    PNG
    media_image1.png
    475
    475
    media_image1.png
    Greyscale

It is noted that the claim requires detecting the closing of the mitral valve, but then does not link the pump speed to this time.  While it is listed in the same paragraph, the pump being strictly less than a max value does not necessarily have to be at the time of the mitral valve closing.  It is noted that the claims only clearly define one time, t1 which is the closing of the mitral valve which is the basis for the generic point t2 (which occurs at any time after t1).  While Medved may be used for a different purpose than the current invention, it clearly can perform the exact same methods based on the claims.  Therefore, the rejections stand.
Regarding the 103 rejections, the Applicant argues that Pate and Yomtov fail to cure the deficiencies of Medvedev and therefore, the rejections shall be withdrawn.  The Examiner respectfully disagrees for the reasons above.  Therefore the rejections stand.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-8, 10-11, 14-16 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Medvedev et al. (U.S. Pub. 2014/0323796 hereinafter “Medvedev”).
Regarding claim 1, Medvedev discloses a method for managing a cardiac pump (e.g. 12) intended to assist the heart of a patient, said cardiac pump being intended to send pressurized blood at a flow rate proportional to the speed of rotation Vrpm of said pump (through the aortic valve of said heart), wherein the following steps are carried out, during a same ventricular systole: (a) detecting the closing of the mitral valve of said heart (e.g. 50), the speed of rotation Vrpm of said pump being strictly less than a maximum value Vrpm max of the speed of rotation of said pump (e.g. ¶23), (b) increasing the speed of rotation Vrpm of said pump (e.g. 53) such that, at an instant t2, after the instant t1 corresponding to the closing of said mitral valve, the speed of rotation of said pump is equal, or substantially equal, to said maximum value Vrpm max 
Regarding claim 2, Medvedev further discloses wherein, at an instant t3 corresponding to the closing (or substantially to the closing) of the aortic valve, an additional step (d) is carried out consisting in reducing the speed of rotation Vrpm of said pump (e.g. 54) to a value strictly less than the maximum value Vrpm max of the speed of rotation of said pump (e.g. ¶23).
Regarding claim 3, Medvedev further discloses said pump is set such that its a speed of rotation Vrpm of the pump is equal, or substantially equal, to a setpoint value outside of the step b) to d) (e.g. ¶23).
Regarding claim 4, Medvedev further discloses wherein said setpoint value corresponds to a minimum value Vrpm min (e.g. 54) of the speed of rotation of said pump (e.g. ¶23).
Regarding claim 7, Medvedev further discloses wherein, in the step (a) and/or in the step (d), the speed of rotation Vrpm of said pump is varied progressively (e.g. see Fig. 4; ¶23).  
Regarding claim 8, Medvedev further discloses wherein the opening of the aortic valve of said heart occurring physiologically at an instant tphysio, after the instant t1, the time At separating the instants t1 and t2 is determined, in the step (b), such that said maximum value Vrpm max of the speed of rotation of said pump is reached before, at, or even after the instant tphysio (e.g. ¶23; see Fig. 4).  
Regarding claim 10, Medvedev further discloses wherein the maximum value Vrpm max of the speed of rotation of said pump being adjustable, this maximum value Vrpm max is varied for a given patient as a function of his or her heart rate and/or of the content of the corresponding ventricle (e.g. ¶25).  
Regarding claim 11, Medvedev further discloses wherein the speed of rotation of said pump is monitored and regulated (e.g. see Fig. 6).
Regarding claim 14, Medvedev further discloses wherein said cardiac pump (13) is an implantable ventricular assistance device (VAD) (e.g. ¶20).  
Regarding claim 15, Medvedev further discloses a computer program comprising instructions suitable for implementing each of the steps of the method as claimed in claim 1, when said program is run on a computer (e.g. 15; ¶20).  
Regarding claim 16, Medvedev discloses a management unit (e.g. ¶20), comprising a power source (e.g. 16) and a central unit (e.g. 15) comprising a processor, said power source (e.g. 16) being intended to power a cardiac pump (e.g. 12), said central unit (e.g. 15) comprising a set of software instructions which, when they are executed by said processor, enable implementing a method for managing said cardiac pump (e.g. 12), said cardiac pump (e.g. 12) being intended to send pressurized blood at a flow rate proportional to the speed of rotation Vrpm of said pump (e.g. 12), said method comprising, during a same ventricular systole (e.g. ¶23), the following steps: (a) detecting the closing of the mitral valve (e.g. 50) of said heart, the speed of rotation Vrpm of said pump being strictly less than a maximum value Vrpm max of the speed of rotation of said pump (e.g. ¶23), (b) increasing the speed of rotation Vrpm of said pump (e.g. 53) such that, at an instant t2, after the instant t1 corresponding to the closing of 
Regarding claim 20, meeting the limitations of claim 1 above and further discloses further comprising repeating the steps (a) to (c) for at least the ventricular systole of a next cardiac cycle (e.g. ¶23).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Medvedev as applied to claims 1-4, 7-8, 10-11 and 14-16 above, and further in view of Pate et al. (U.S. Pub. 2010/0268334 hereinafter “Pate”).
Regarding claims 5-6 and 17-18, Medvedev discloses the claimed invention including determining when the mitral valve closes except for the system using accelerometers and/or electrical activity to sense mitral valve closing.  However, Pate teaches that it is known to use accelerometers to sense vibrations and/or using electrodes and electrical activity to sense mitral valve closing as set forth in Paragraphs 15, 45, 49 and 265 to provide known means for sensing cardiac activity to determine 
Regarding claim 19, meeting the limitations of claims 16 and 18 above and further discloses wherein said software instructions of said second subset also enable, when they are executed by said processor, to determine, from a measurement of the electrical activity of the heart, each instant to at which a depolarization a ventricular depolarization of said heart occurs in order to synchronize the steps a) to c) of said management method (e.g. Mevedev ¶23).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Medvedev as applied to claims 1-4, 7-8, 10-11 and 14-16 above, and further in view of Yomtov et al. (U.S. Pub. 2011/0178361 hereinafter “Yomtov”).
Regarding claim 13, Medvedev discloses the claimed invention except for the system determining that the heart is tachycardia and then controlling the pump to pump at maximum speed based on the determination.  However, Yomtov teaches that it is known to sense that the heart is in tachycardia and then controlling the heart pump to pump at maximum speed as set forth in Paragraphs 6 and 37 to provide a means to control the pump at a constant max speed during tachycardia to sustain adequate distal profusion.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Medvedev, with constant .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REX R HOLMES/Primary Examiner, Art Unit 3792